Title: To James Madison from John Mitchell, 21 May 1803 (Abstract)
From: Mitchell, John
To: Madison, James


21 May 1803, Le Havre. Wrote JM on 15 May via Boston that Livingston and Monroe had ordered him to arrange passage for a “Special Messenger with Dispatches.” Has engaged the brig Enterprize, Captain Wilcox, bound for New York, to carry Hughes and the dispatches. Feels “particular pleasure” that his first official act is “to transmitt a Treaty of so great importance” which “will afford so much satisfaction to evry individual Attatched to our Country.” Has drawn on JM for $140 for Hughes’s passage.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:617.



   
   A full transcription of this document has been added to the digital edition.

